                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

----------------------------------------------------------------------- x

JOHN DOE A.L.,
                                                                            MEMORANDUM OF LAW
                                                            Plaintiff,      IN SUPPORT OF
                                                                            DEFENDANT UNITED
                              -against-                                     STATES OF AMERICA’S
                                                                            MOTION FOR SUMMARY
UNITED STATES OF AMERICA, and
                                                                            JUDGMENT
MARK WISNER,
                                                                            16-CV-2627 (CM)(TJJ)
                                                         Defendants.

----------------------------------------------------------------------- x

                                PRELIMINARY STATEMENT

        Plaintiff John Doe A.L. was a patient of Mark Wisner, a convicted sexual predator

who exploited United States resources to engage in sexual misconduct under the guise of

medical care. In this civil lawsuit, Plaintiff seeks to hold the United States liable under the

Federal Tort Claims Act (“FTCA”) for the same conduct that placed Wisner in prison.

Plaintiff’s lawsuit fails for a number of reasons.

        First, the FTCA does not extend to claims for acts of government employees acting

outside of the scope of their employment. And Congress explicitly removed claims for

intentional conduct, such as alleged by Plaintiff herein, from the FTCA’s reach. This Court

permitted Plaintiff’s claims to survive the United States’ Motion to Dismiss because the

Court determined his Complaint plausibly alleged Wisner’s misconduct was within the

scope of his employment. But two years of discovery has proved otherwise. The United

States will show in this motion for summary judgment that Plaintiff’s claims against the

United States are based on the very same intentional conduct he alleged from the



                                                    1
beginning: that Wisner, between 2012-2014, repeatedly subjected him to “sexual advances,

assaults, and comments.” SF-95 (Ex. G) at 1.

       Second, the United States will establish that Plaintiff’s claim that he was allegedly

harmed by the VA’s negligent supervision of Wisner also fails for two independent

reasons. As an initial matter, Plaintiff failed to properly present a claim for negligent

supervision to the VA, as required by 28 U.S.C. § 2675(a). Having failed to do so,

Plaintiff’s claim for negligent supervision is not properly exhausted and must be dismissed

for lack of subject-matter jurisdiction. Moreover, Congress determined that the FTCA does

not extend to claims based on a government employee’s discretionary decisions. The

manner in which an employee is supervised is such a decision. Again, Plaintiff’s artful

pleading allowed his Complaint to survive the United States’ Motion to Dismiss. Plaintiff

identified a VA Policy that states that a supervisor must review five randomly selected

medical encounter notes every quarter, and alleged that Wisner’s supervisor’s failure to do

this caused Plaintiff’s injuries. But common sense, supported by the results of two years

of discovery, dictates otherwise. In this motion, the United States will show that the true

source of Plaintiff’s injuries was not the alleged failure to review five randomly selected

patient encounter notes, but rather the decisions regarding the corrective action to be taken,

if any, in response to any deficiencies those reviews would reveal. And such decisions are

shielded from liability by the discretionary function exception. Plaintiff’s attempt to avoid

the discretionary function exception by isolating alleged non-discretionary conduct from

the true source of his harm is a strategy that the courts, including the Tenth Circuit, have

specifically rejected.




                                              2
         In this motion for summary judgment, the United States will show that there is no

genuine dispute over the material facts, and the United States is entitled to judgment as a

matter of law. Discovery has confirmed the inevitable. Plaintiff’s claims against the

United States cannot stand. 1

               STATEMENT OF MATERIAL UNDISPUTED FACTS 2

         In accordance with Local Rule 56.1, the United States sets forth the following

material facts as to which no genuine dispute exists:

         1.     Mark Wisner was hired by the Department of Veterans Affairs (“VA”) in

2008 as a Physician Assistant (“PA”). See Pretrial Order, Dkt. No. 49, p. 3, ¶ 2(a)(1).

         2.     A Physician Assistant at the VA is employed to administer basic medical

care and screening to veteran patients. See VHA Dir. 1063 (Ex. A).

         3.     Wisner served as the primary care provider for approximately 750 to 1000

patients at the VA Medical Center in Leavenworth, Kansas (“VAMC”). See Cline Dep.

(Ex. B) at 71:3-7, 225:8-18.

         4.     Plaintiff first saw Wisner at the VAMC on July 13, 2012. See Pretrial Order,

Dkt. No. 49, p. 6, ¶ 2(b)(7).

         5.     Plaintiff last saw Wisner at the VAMC on February 25, 2014. See Pretrial

Order, Dkt. No. 49, p. 7, ¶ 2(b)(10).




   1
      The United States also maintains that Plaintiff’s claims against the United States are
barred by the FTCA’s statute of limitations. The United States articulated this argument
in its Motion to Dismiss, filed on January 27, 2017. See Dkt. No. 27. Understanding this
Court’s position, as articulated in its decision on that motion, the argument is not restated
herein. This should not, however, be viewed as a waiver of the same.
   2
       Hereinafter, “SMUF.”
                                              3
       6.       The VA removed Wisner from patient care and placed him on

Administrative Absence on May 19, 2014. See Pretrial Order, Dkt. No. 49, p. 3, ¶¶ 2(a)(2),

2(a)(3).

       7.       Wisner remained on Administrative Absence until June 28, 2014, when he

voluntarily retired from the VA based on his eligibility under the laws at that time. See

Pretrial Order, Dkt No. 49, p. 3, ¶ 2(a)(1); Baker Dep. (Ex. C) at 21:22-22:3.

       8.       On or about January 23, 2015, VA Office of Inspector General (“OIG”)

Special Agent Kerry Baker and Lt. Detective Joshua Patzwald of the Leavenworth County,

Kansas Sheriff’s Office, interviewed Wisner at Wisner’s residence, and Wisner indicated

that he crossed the professional line and was excessive in providing purported genital

examinations. See OIG Memo. of Interview, Jan. 23, 2015 (Ex. D) at 2.

       9.       On or about January 23, 2015, during an interview with OIG Special Agent

Baker and Lt. Detective Patzwald, Wisner indicated that he knew that what he was doing

to his patients was wrong and that he had no self-control. See OIG Memo. of Interview,

Jan. 23, 2015 (Ex. D) at 2.

       10.      On or about January 23, 2015, during an interview with OIG Special Agent

Baker and Lt. Detective Patzwald, Wisner indicated that he provided genital examinations

to his patients to satisfy his own curiosity. See OIG Memo. of Interview, Jan. 23, 2015

(Ex. D) at 2.

       11.      On or about January 23, 2015, during an interview with OIG Special Agent

Baker and Lt. Detective Patzwald, Wisner indicated that all of his behavior was simply to

satisfy his curiosity. See OIG Memo. of Interview, Jan. 23, 2015 (Ex. D) at 2.




                                             4
       12.      On or about January 23, 2015, during an interview with OIG Special Agent

Baker and Lt. Detective Patzwald, Wisner indicated that he performed genital

“examinations” on his patients where they were not medically indicated or necessary, and

that he did so for his own pleasure. See OIG Memo. of Interview, Jan. 23, 2015 (Ex. D) at

3.

       13.      On or about January 23, 2015, during an interview with OIG Special Agent

Baker and Lt. Detective Patzwald, Wisner acknowledged that he chose his victims, and

that his victims were all attractive and of a similar body type. See OIG Memo. of Interview,

Jan. 23, 2015 (Ex. D) at 3.

       14.      Wisner admitted that he took actives steps in order to avoid getting caught,

specifically, he falsified medical records, including by failing to document multiple genital

examinations. See OIG Memo. of Interview, Jan. 23, 2015 (Ex. D) at 2-3; KSBHA Consent

Order (Ex. E) ¶ 35; Am. Cmpl. (Dkt. No. 23) ¶ 31.

       15.      Wisner “intentionally chose not to document all of his patient encounters in

an effort to avoid detection.” Pretrial Order, Dkt. No. 49, p. 17, ¶ 3(a) (Pl.’s Factual

Contentions).

       16.      On or about February 10, 2015, Wisner entered into a Consent Order with

the Kansas State Board of Healing Arts wherein he surrendered his license to practice as a

physician assistant. See Pretrial Order, Dkt. No. 49, p. 3, ¶ 2(a)(4); KSBHA Consent Order

(Ex E) ¶ 53.

       17.      In a Consent Order filed on or about February 10, 2015, Wisner admitted

that he “used his position as a Physician Assistant at the Dwight D. Eisenhower VA

Medical Center in Leavenworth, Kansas to commit sexual battery crimes against veteran



                                             5
patients,” to include Plaintiff. KSBHA Consent Order (Ex. E) ¶ 11; Am. Cmpl. (Dkt. No.

23) ¶ 28.

       18.     In a Consent Order filed on or about February 10, 2015, Wisner admitted

that he “repeatedly sexually assaulted” his patients, “had inappropriate sexual contact” with

his patients, and “made inappropriate sexual comments” to his patients. KSBHA Consent

Order (Ex. E) ¶ 33; Am. Cmpl. (Dkt. No. 23) ¶ 31.

       19.     On or about May 21, 2015, Plaintiff gave a statement to OIG Special Agent

Kerry Baker wherein Plaintiff stated that Wisner conducted a genital “exam” on Plaintiff

at nearly every visit, despite Plaintiff never presenting with symptoms that would require

such an exam. See OIG Memo. of Interview, May 21, 2015 (Ex. F) at 4.

       20.     On or about May 21, 2015, Plaintiff told Agent Baker that he was so

uncomfortable with Wisner’s demeanor that Plaintiff sometimes missed appointments. See

OIG Memo. of Interview, May 21, 2015 (Ex. F) at 4.

       21.     On February 18, 2016, Plaintiff filed an administrative claim with the

Department of Veterans Affairs, wherein he stated that he was “subject to several

intentional and/or negligent sexual advances, assaults, and comments by Mark Wisner,

PA.” See SF-95 (Ex. G) at 1; Pretrial Order, Dkt. No. 49, p. 7, ¶ 2(b)(13); Pl.’s Dep. (Ex.

H) at 44:21-45:4.

       22.     Plaintiff’s administrative claim does not mention wrongful conduct by

anyone other than Wisner. See SF-95 (Ex. G).

       23.     On September 13, 2016, Plaintiff filed the instant lawsuit, wherein he

alleged that Wisner “wrongfully subject[ed] Plaintiff to inappropriate sexual comments and

inappropriate physical examinations.” See Cmpl. (Dkt. No. 1) ¶ 17.



                                             6
       24.     Plaintiff filed the operative complaint on December 19, 2016, wherein he

alleged that Wisner “conducted numerous genital examinations of Plaintiff without using

medical gloves, repeatedly fondled John Doe A.L.’s genitals, and made inappropriate

comments regarding John Doe A.L.’s penis.” See Am. Cmpl. (Dkt. No. 23) ¶ 19.

       25.     Plaintiff testified at his deposition that Wisner did things of a “sexual

nature” to him that made him feel uncomfortable. See Pl.’s Dep. (Ex. H) at 44:21-45:4.

       26.     Plaintiff testified at his deposition that Wisner conducted a genital exam on

him at every visit. See Pl.’s Dep. (Ex. H) at 60:10-12.

       27.     Wisner’s “degrading” touching of Plaintiff’s genitals was “consistent with

[Wisner’s] predatory history” and Wisner’s “modus operandi.” See Pretrial Order, Dkt No.

49, pp. 18-19, ¶ 3(a) (Pl.’s Factual Contentions).

       28.     Wisner “sexually molested” Plaintiff. See Pretrial Order, Dkt. No. 49, p.

20, ¶ 3(a) (Pl.’s Factual Contentions).

       29.     Wisner “sexual[ly] exploit[ed]” Plaintiff. See Pretrial Order, Dkt. No. 49,

p. 21, ¶ 3(a) (Pl.’s Factual Contentions).

       30.     Plaintiff believes Wisner “intentionally prescribed the opiates to him, and

many other veterans, in an attempt to ‘groom’ them, weaken their defenses, cloud their

judgment, and paint them as a ‘drug addict’ in the event any of them ever reported Wisner

to the authorities.” See Pretrial Order, Dkt. No. 49, p. 19, ¶ 3(a) (Pl.’s Factual Contentions).

       31.     Wisner “manipulated their mutual military service to disarm [Plaintiff] so

[Wisner] could use the genital exams to satisfy himself.” See Pretrial Order, Dkt. No. 49,

p. 20, ¶ 3(a) (Pl.’s Factual Contentions).




                                               7
        32.     On August 30, 2017, a Leavenworth County Jury found Wisner guilty of

aggravated criminal sodomy, aggravated sexual battery, and three other counts of sexual

battery, stemming from Wisner’s treatment of veteran patients at the VAMC. See Pretrial

Order, Dkt. No. 49, p. 3, ¶ 2(a)(5).

        33.     As a result of the 2017 conviction, Wisner was sentenced to 15 years and

seven months in prison, and he is currently imprisoned. See Pretrial Order, Dkt. No. 49, p.

3, ¶ 2(a)(6).

        34.     VHA Directive 2004-029, titled “Utilization of Physician Assistants

(PAs),” was implemented on July 2, 2004, and remained in effect until December 2013.

See VHA Dir. 2004-029 (Ex. I).

        35.     VHA Directive 1063, titled “Utilization of Physician Assistants (PAs),” was

implemented on December 24, 2013, and rescinded and replaced VHA Directive 2004-

029. See VHA Dir. 1063 (Ex. A).

        36.     VHA Directive 1063 was only in effect for one full annual quarter of

Wisner’s tenure treating patients at the VA. See VHA Dir. 1063 (Ex. A); Pretrial Order,

Dkt. No. 49, p. 3, ¶¶ 2(a)(1)-2(a)(3).

        37.     VHA Directive 1063 refers to a quarterly “retrospective review of at least

five randomly selected patient encounter notes,” not a retrospective review of the entire

medical record for five randomly selected patients. See VHA Dir. 1063 (Ex. A) at A-5

(emphasis added).

        38.     On October 17, 2017, during the plaintiffs’ deposition of Special Agent

Kerry Baker, Plaintiff’s attorney Daniel Thomas asked Special Agent Baker, “You




                                             8
interviewed over 100 patients who have made allegations regarding sexual impropriety

against Mr. Wisner; is that fair?” See Baker Dep. (Ex. C) at 197:20-22.

       39.     On October 17, 2017, during the plaintiffs’ deposition of Special Agent

Kerry Baker, Plaintiff’s attorney Daniel Thomas asked Special Agent Baker, “You were

focused, like we said, on the patient safety and if there was a sexual predator to get him

removed from service and – and held accountable?” See Baker Dep. (Ex. C) at 204:8-11.

       40.     On October 18, 2017, during the plaintiffs’ deposition of Dr. Daniel Cline,

Plaintiff’s attorney Daniel Thomas asked Dr. Cline, “Do you know if this is the first time

the Veterans Administration has dealt with a situation wherein a patient or patient

population has made allegations of sexual impropriety against a healthcare practitioner?”

See Cline Dep. (Ex. B) at 133:15-19.

       41.     On October 19, 2017, during the plaintiffs’ deposition of Michelle Lehman,

Plaintiff’s attorney Daniel Thomas asked Ms. Lehman, “Do you understand that, as a

licensed social worker, protect- -- working in the state of Kansas, if you fail to report an

allegation of sex abuse, it’s a class B misdemeanor?” See Lehman Dep. (Ex. J) at 222:10-

13.

       42.     On October 23, 2017, during the plaintiffs’ deposition of Dawn Clouse,

Plaintiff’s attorney Daniel Thomas clarified his question to Ms. Clouse by stating on the

record, “I’m talking about all these men who came to you or you knew were making

allegations that this pervert was molesting them.” See Clouse Dep. (Ex. K) at 183:12-14.

       43.     On January 25, 2018, during the plaintiffs’ deposition of Richard Lawrenz,

Plaintiff’s attorney Daniel Thomas asked Mr. Lawrenz, “So what I’m saying is have you

worked anywhere else as a VA employee, or an employee of the Department of Defense,



                                             9
where over a hundred patients made allegations of sexual assault against the same person?”

See Lawrenz Dep. (Ex. L) at 225:4-8.

       44.       On January 25, 2018, during the plaintiffs’ deposition of Richard Lawrenz,

Plaintiff’s attorney Daniel Thomas asked Mr. Lawrenz, “Whether you believe the

allegations or not, there are a lot of men who have claimed that Mr. Wisner has done all

kinds of sexual things to them. You understand that, sir; right?” See Lawrenz Dep. (Ex.

L) at 235:6-9.

       45.       On January 31, 2018, during the plaintiffs’ deposition of Dr. Michael

Leeson, Plaintiff’s attorney Daniel Thomas asked Dr. Leeson, “Okay. Let me set the table

a little bit for you so we have some parameters. I represent in this group three plaintiffs

who are former patients of Mr. Wisner, who have alleged that they were sexually molested

or assaulted in some way. Do you understand that?” See Leeson Dep. (Ex. M) at 9:15-20.

       46.       On January 31, 2018, during the plaintiffs’ deposition of Dr. Michael

Leeson, Plaintiff’s attorney Daniel Thomas asked Dr. Leeson, “And each of the attorneys

on this side of the table and one over there likewise represents a multitude of patients who

have alleged sexual molestation or assault in some sort against Mr. Wisner; do you

understand that?” See Leeson Dep. (Ex. M) at 9:22-10:1.

       47.       Plaintiff describes Wisner’s conduct at issue in this lawsuit as “nefarious.”

See Pretrial Order, Dkt. No. 49, p. 21, ¶ 3(a) (Pl.’s Factual Contentions).

       48.       Plaintiff submitted a report of Dr. Thomas Kelley to support his negligent

supervision claim. See Dr. Kelley Report (Ex. N).

       49.       Dr. Kelley’s report attributes Plaintiff’s alleged harm to the VA’s failure to

remove Wisner from patient care at an earlier date. See Dr. Kelley Report (Ex. N) at 7.



                                              10
                         LEGAL STANDARDS OF REVIEW

        The United States moves for summary judgment pursuant to Federal Rule of Civil

Procedure 56(a). Summary judgment is appropriate when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). To defeat a summary judgment motion, the plaintiff “may not rest on the

allegations contained in his complaint, but must respond with specific facts showing the

existence of a genuine factual issue to be tried.” Otteson v. United States, 622 F.2d 516,

519 (10th Cir. 1980) (internal quotation marks omitted).

        In ruling on a summary judgment motion, the district court draws “all reasonable

inferences in favor of the nonmoving party.” Pioneer Centres Holding Co. Employee Stock

Ownership Plan & Tr. v. Alerus Fin., N.A., 858 F.3d 1324, 1334 (10th Cir. 2017). “But an

inference is unreasonable if it requires ‘a degree of speculation and conjecture that renders

[the factfinder’s] findings a guess or mere possibility.’” Id. (quoting United States v.

Bowen, 527 F.3d 1065, 1076 (10th Cir. 2008)).

                                      ARGUMENT

   I.      ALL OF PLAINTIFF’S CLAIMS ARISE FROM WISNER’S INTENTIONAL,
           CRIMINAL CONDUCT AND THEREFORE ARE OUTSIDE THE SCOPE OF
           WISNER’S EMPLOYMENT AND BARRED BY THE INTENTIONAL TORT
           EXCEPTION TO THE FTCA

        There is no dispute that Mark Wisner was criminally charged and convicted for

inappropriately touching his patients’ genitals under the guise of medical care. SMUF

¶ 32. On February 18, 2016, Plaintiff submitted an administrative claim in which he

alleged that, over the course of several years, Wisner repeatedly subjected him to “sexual




                                             11
advances, assaults, and comments.” SMUF ¶ 21. 3 At his deposition, Plaintiff testified that

Wisner performed a genital exam at every visit, SMUF ¶ 26, and that Wisner did things of

a “sexual nature” that made him feel uncomfortable. SMUF ¶ 25.

       Wisner himself admitted that his actions were intentional and unrelated to medical

care. In a Consent Order with the Kansas State Board of Healing Arts, Wisner admitted

that he used his position as a physician assistant to “commit sexual battery crimes against

veteran patients,” SMUF ¶ 17, and to “repeatedly sexually assault[ing his patients],

hav[ing] inappropriate sexual contact [with his patients], [and] mak[ing] inappropriate

sexual comments . . . [to his] patients.” SMUF ¶ 18. Wisner later told Special Agent Kerry

Baker of the VA Office of the Inspector General (“OIG”) that he performed genital exams

on his patients for which there was no medical need or indication, and that he did so for his

own pleasure. SMUF ¶ 12. Wisner acknowledged “cho[o]s[ing] his victims” and taking

“active steps” to hide what he was doing. SMUF ¶¶ 13-15.

       On May 21, 2015, Plaintiff gave a statement to Special Agent Baker from the VA

OIG. Plaintiff told Agent Baker that Wisner performed a genital examination at nearly

every appointment, despite never having symptoms that would require such an exam.

SMUF ¶ 19. Plaintiff further told Agent Baker that he was so uncomfortable with Wisner’s

demeanor that he sometimes skipped appointments. SMUF ¶ 20.

       Despite the statements of Plaintiff himself and Wisner, in opposing the United

States’ Motion to Dismiss, Plaintiff argued that because Wisner, as a physician assistant,

was authorized to perform genital examinations and to make inquiries about sexual history,



   3
     At his deposition, Plaintiff acknowledged that the statements and characterizations of
Wisner’s behavior as described in the administrative claim are accurate. See SMUF ¶ 21;
Pl.’s Dep. (Ex. H) at 44:21-45:4.
                                             12
any touching of Plaintiff’s genitals and any comments about Plaintiff’s sexual history must

fall within Wisner’s scope of employment. See Pl.’s Opp’n (Dkt. No. 37) at 8-9. In other

words, according to Plaintiff, any touching, regardless of propriety, necessity, or

motivation should fall within the scope of employment. This is false and misleading. The

VA hired Wisner to perform physical examinations, including the touching of genitals,

when such examinations were medically indicated. The VA did not hire Wisner to touch

his patients for his own sexual gratification. In the absence of a clinical indication, Wisner

should not have been acting. According to Plaintiff’s logic, any touching, under any

circumstance, driven by any motivation, by a medical provider would fall within that

provider’s scope of employment.         Moreover, Plaintiff argued, “[a]ll doctors make

mistakes,” id. at 9, and that Wisner’s touching of and comments to Plaintiff constituted a

“medical exam that fell beneath the standard of care.” Id. According to Plaintiff, “[o]ne

need not view Wisner’s acts as ‘sexual’ at all,” id. at 10, and “[t]his is not a sexual

harassment case.” Id. at 12.

       Ultimately, Plaintiff told this Court that Wisner’s actions were not sexual assault,

but instead amounted only to “mistakes” and “immaterial deviations” from otherwise

acceptable behavior. In allowing Plaintiff’s claims to proceed beyond the United States’

Motion to Dismiss, the Court found that Plaintiff, at the motion to dismiss stage, had

presented a plausible negligence claim that is supported by facts consistent with allegations

in the complaint. See Mem. and Order (Dkt. No. 40) at 7.

       Plaintiff’s claims cannot, however, survive the United States’ current motion. The

above referenced statements by Plaintiff and Wisner, are, standing alone, sufficient to

doom Plaintiff’s claims at the summary judgment stage. Plaintiff’s deposition testimony



                                             13
and contentions of fact submitted in the Pretrial Order, which post-date the United States’

Motion to Dismiss, erased any doubt that Plaintiff’s claims are based upon sexual assault.

Moreover, subsequent to the Court’s Order on the United States’ Motion to Dismiss,

Plaintiff’s own counsel repeatedly described Mr. Wisner’s actions as sexual assault.

       For example, at the deposition of Dr. Daniel Cline, Wisner’s immediate supervisor

for much of his tenure at the VA, Plaintiff’s counsel asked, “Do you know if this is the first

time the Veterans Administration has dealt with a situation wherein a patient or patient

population has made allegations of sexual impropriety against a healthcare practitioner?”

SMUF ¶ 40. Plaintiff’s counsel asked Richard Lawrenz, the former Patient Advocate at

the Leavenworth VA, “So what I’m saying is have you worked anywhere else as a VA

employee, or an employee of the Department of Defense, where over a hundred patients

made allegations of sexual assault against the same person?,” SMUF ¶ 43, “Whether you

believe the allegations or not, there are a lot of men who have claimed that Mr. Wisner has

done all kinds of sexual things to them. You understand that, sir; right?” SMUF ¶ 44.

Plaintiff’s counsel asked Michelle Lehman, one of the social workers at the VA Medical

Center, “Do you understand that, as a licensed social worker, protec – working in the state

of Kansas, if you fail to report an allegation of sex abuse, it’s a Class B misdemeanor?”

SMUF ¶ 41. Plaintiff’s counsel asked Agent Baker, who led the investigation into the

allegations against Wisner for VA OIG, “You interviewed over 100 patients who have

made allegations regarding sexual impropriety against Mr. Wisner; is that fair?” SMUF ¶

38, and, “You were focused, like we said, on the patient safety and if there was a sexual

predator to get him removed from service and – and held accountable?” SMUF ¶ 39. And,

perhaps most notably, Plaintiff’s counsel clearly stated during the deposition of VA witness



                                             14
Dr. Michael Leeson that he “represent[s] in this group three plaintiffs who are former

patients of Mr. Wisner, who have alleged that they were sexually molested or assaulted in

some way,” SMUF ¶ 45, and that the other plaintiffs’ attorneys involved in this litigation

“likewise represent[] a multitude of patients who have alleged sexual molestation or assault

in some sort against Mr. Wisner.” SMUF ¶ 46.

       Most recently, Plaintiff submitted his factual contentions of the case in the Pretrial

Order. See generally Pretrial Order, Dkt. No. 49, pp. 14-22, ¶ 3(a) (Pl.’s Factual

Contentions). Throughout, Plaintiff describes, not negligently provided, sub-standard

medical care, but overtly sexual criminal behavior.          Plaintiff references Wisner’s

“predatory history,” id. at p. 18, and describes the behavior at issue in this lawsuit as

“nefarious.” Id. at p. 21. He refers to Wisner’s “modus operandi.” Id. at p. 19. Plaintiff

claims Wisner “sexually molested” and “sexual[ly] exploited” him. SMUF ¶¶ 28-29.

Plaintiff believes “that Wisner intentionally prescribed opiates to him, and many other

veterans, in an attempt to ‘groom’ them, weaken their defenses, cloud their judgment, and

paint them as a ‘drug addict’ in the even any of them ever reported Wisner to the

authorities.” SMUF ¶ 30. Finally, and perhaps most tellingly, Plaintiff contends that

Wisner “manipulated their mutual service to disarm [Plaintiff] so [Wisner] could use the

genital exams to satisfy himself.” SMUF ¶ 31.

       Try as Plaintiff might, he simply cannot ignore his own statements, those of Wisner,

those made by Plaintiff’s own counsel at deposition, and those submitted by Plaintiff’s

counsel as contentions of fact based upon two years of discovery. Repeated instances of

sexual assault and exploitation are not “mistakes,” nor are they in any way related to the

provision of medical care. Wisner’s touching of Plaintiff was committed without any



                                            15
clinical or medical justification, and was done to satisfy Wisner’s own personal interest.

As such, there can be no argument that he was acting within the scope of his employment.

Nor can Plaintiff prove that Wisner was not acting intentionally. Therefore, Defendant’s

motion for summary judgment must be granted.

           a. WISNER WAS NOT ACTING WITHIN THE SCOPE OF HIS EMPLOYMENT

       The FTCA’s limited waiver of sovereign immunity applies only to the injuries

caused by the wrongful acts or omissions of government employees “acting within the

scope of his or her office of employment.” 28 U.S.C. § 1346(b); Smith v. United States,

561 F.3d 1090 (10th Cir. 2009).

       To determine whether an employee was acting within the scope of his employment,

a court looks to the law of the place where the incident occurred. See Fowler v. United

States, 647 F.3d 1232, 1237 (10th Cir. 2011). In Kansas, “[a]n employee is acting within

the scope of his employment when he is performing services for which he has been

employed, or when he is doing anything which is reasonably incidental to his

employment.” O’Shea v. Welch, 350 F.3d 1101, 1103 (10th Cir. 2003) (quoting Pattern

Instructions Kansas 3d 107.06). Although a “mere deviation from the strict course of his

duty” does not release the employer from liability, an employee ceases to be acting within

the scope of employment when the deviation is “so substantial as to amount to an entire

departure.” Id. (quoting Kruse v. White Bros., 253 P. 178, 181 (Cal. Ct. App. 1927)). An

employee “pursuing a business errand and a personal objective simultaneously” will still

be acting within the scope of employment, id. at 1108 (quoting Felix v. Asai, 192 Cal. App.

3d 926, 237 Cal. Rptr. 718 (Ct. App. 1987)), so long as “his main purpose is still to carry

on the business of his employer.” Id. at 1107 (quoting De Mirjian v. Ideal Heating Corp.,



                                            16
278 P.2d 114, 118 (Cal. Ct. App. 1954)) (emphasis added). Under the slight deviation

analysis, “deviations which do not amount to a turning aside completely from the

employer’s business, so as to be inconsistent with its pursuit, are often reasonably expected

and the employer’s assent may be fairly assumed.” Id. (emphasis added).

       To determine “whether an employee embarked on a slight or substantial deviation,”

courts look to several factors: “(1) the employee’s intent; (2) the nature, time, and place of

the deviation; (3) the time consumed in the deviation; (4) the work for which the employee

was hired; (5) the incidental acts reasonably expected by the employer; and (6) the freedom

allowed the employee in performing his job responsibilities.” Id. at 1108. Plaintiff claims

that at every appointment he had with Wisner he was assaulted and subjected to sexual

comments and sexual exploitation. SMUF ¶¶ 24, 26-28. Wisner himself has admitted that

these “exams” served no medical purpose and that he was acting simply to satisfy his own

curiosities. SMUF ¶¶ 10-12. Wisner further admitted to Agent Baker that he took active

steps to avoid discovery and that he knew what he was doing was wrong. SMUF ¶¶ 9, 14-

15. The record makes clear that Wisner was not acting within the scope of his employment.

       Wisner was employed by the VA as a PA. A general outline of a PA’s scope of

practice is contained in VHA Directive 1063. In short, a PA is employed to administer

basic medical care and screening to veteran patients. SMUF ¶ 2. Such medical care and

screening included performing genital examinations when they were medically indicated

and asking questions concerning a patient’s sexual history. Here, Plaintiff has insisted and

Wisner has admitted that the exams in question served no medical purpose and were

entirely unnecessary.




                                             17
       Wisner’s deliberate behavior cannot be considered “reasonably incidental” to

Wisner’s employment, nor can it be considered a “slight deviation.” As the O’Shea court

noted, a deviation cannot be considered “slight” when it amounts to a “turning aside

completely from the employer’s business, so as to be inconsistent with its pursuit.”

O’Shea, 350 F.3d at 1107 (emphasis added). The record is clear that Wisner’s intention

in performing the exams was not in furtherance of the VA’s mission of providing medical

care to veterans. The exams were not medically indicated and instead were performed to

satisfy Wisner’s own curiosity. SMUF ¶¶ 10-12. Not only were Wisner’s actions outside

of his scope of employment, they were in explicit contravention of it.

       That these assaults occurred in a VA hospital under the guise of a medical

examination is immaterial. In Bodin v. Vagshenian, 462 F.3d 481 (5th Cir. 2006), the Fifth

Circuit held that a VA physician’s inappropriate and unnecessary examination of plaintiff’s

genitalia was outside the scope of his employment because the physician’s personal desire

motivated the assaults. See id. at 486-87. The Court noted that “an employer will not be

held liable as a matter of law merely because the employment situation provided the

opportunity for the servant’s wrongful acts or the means to carry them out.” Id. (internal

quotations omitted). 4




   4
     See also Barsamian v. City of Kingsberg, 597 F. Supp. 2d 1054, 1068 (E.D. Cal.
2009) (“That the employment brought the tortfeasor and victim together in time and place
is not enough.”); Smith v. United States Department of Veteran’s Affairs, 2009 U.S. Dist.
LEXIS 11438, *8-13 (S.D. Miss. Feb. 13, 2009) (collecting cases); Perry v. City of
Fresno, 215 Cal. App. 4th 94, 102 (Cal. Ct. App. 2013), as modified on denial of reh’g
(Apr. 26, 2013) (“The mere fact that an employee has an opportunity to abuse facilities or
authority necessary to the performance of that employee’s duties does not render the
employer vicariously liable.”).
                                            18
       In the instant case, as in Bodin, Wisner’s position at the VA merely provided him

the means to commit the alleged assaults. Plaintiff here has not and cannot demonstrate

that Wisner’s “tortious conduct was motivated to an appreciable extent by the VA’s

purposes,” Bodin, 462 F.3d at 487, nor can he plausibly claim that Wisner was acting with

“mixed motives,” see Williams v. Cmty. Drive-In Theater, Inc., 214 Kan. 359, 520 P.2d

1296, 1301-02 (1974), when he performed the “exams” in question. At issue here is not

the proper, necessary, and appropriate care that was provided by Wisner. Rather, Plaintiff

alleges harm stemming from “exams” that were not medically indicated, were unnecessary,

which were performed solely for Wisner’s own gratification, and which amounted to sexual

assault and battery.

       Although Plaintiff purports to bring negligence claims based upon Wisner’s

behavior, the record makes clear that Wisner was not merely acting negligently. Wisner’s

repeated sexual assaults and sexual comments made to Plaintiff were not “mistakes.” Nor

can they be considered “slight deviations” from his scope of employment.

       As the record indicates, there was no medical indication for the “exams” given by

Wisner. There was no clinical indication or justification for his touching of Plaintiff’s

genitals. SMUF ¶ 19; see also Pretrial Order, Dkt. No. 49, p. 19, ¶ 3(a) (Pl.’s Factual

Contentions) (“During each one of these visits, PA Wisner inexplicably conducted a genital

examination even though Plaintiff’s medical history did not merit such an exam.”). Rather,

Wisner conducted these “exams” to satisfy his own curiosity and for his own gratification.

SMUF ¶¶ 10-12. Wisner knew what he was doing was wrong, and he took active steps to

conceal his behavior. SMUF ¶¶ 9, 14-15. Plaintiff himself has characterized Wisner’s

conduct as “nefarious.” SMUF ¶ 47. Under Kansas law, an employer cannot be held



                                           19
vicariously liable for an employee’s intentional torts when the employee “is motivated

entirely by personal reasons such as malice or spite or by a desire to accomplish some

unlawful purpose.” Williams, 214 Kan. at 366. Kansas law defines “malice” as “‘evil-

mindedness or specific intent to injure’ or as a state of mind characterized by an intent to

do a harmful act without reasonable justification or excuse.” Garcia v. Tyson Foods, Inc.,

890 F. Supp. 2d 1266, 1273 (D. Kan. 2012) (quoting Turner v. Haliburton Co., 240 Kan.

1, 8 (1986)) (emphasis added). Generally, an allegation of malice is inconsistent with the

scope of employment. See id. (citing Williams, 214 Kan. at 359) (“if … an employee is

motivated entirely by personal reasons such as malice or spite or by a desire to accomplish

some unlawful purpose and does not have for its purpose the furtherance of the employer’s

business, it will be considered personal to the employee.”) (emphasis added)).

       There can be no doubt that Wisner’s repeated sexual assault of Plaintiff, as well as

his repeated sexual comments, were outside of his scope of employment. Wisner acted

without medical justification and solely to satisfy his own interests. His abuse of Plaintiff

was personal, and there can be no argument that his actions were in furtherance of the VA’s

business. As such, any claim for which Plaintiff seeks to hold the United States vicariously

liable for Wisner’s conduct fails.

           b. REGARDLESS OF WHETHER WISNER WAS ACTING WITHIN THE SCOPE
              OF HIS EMPLOYMENT, SECTION 2680(H) BARS PLAINTIFF’S CLAIMS

       Congress specifically provided that the FTCA “shall not apply to . . . [a]ny claim

arising out of assault, battery, false imprisonment, false arrest, malicious prosecution,

abuse of process, libel, slander, misrepresentation, deceit, or interference with contract

rights . . . .” 28 U.S.C. § 2680(h). Battery is traditionally defined as any harmful or

offensive contact resulting from an act intended to cause such contact. See Restatement

                                             20
(Second) of Torts §§ 13 and 18. In determining the applicability of the intentional tort

exception, “a court must look, not to the theory upon which the plaintiff elects to proceed,

but rather to the substance of the claim which he asserts.” Lambertson v. United States,

528 F.2d 441, 443 (2d Cir. 1976). “A plaintiff cannot escape a § 2680(h) exception merely

by labeling a cause of action as something which it is not.” Hernandez v. United States,

465 F. Supp. 1071, 1073 (D. Kan. 1979); see also Alaniz v. United States, 257 F.2d 108

(10th Cir. 1958) (declining to exercise jurisdiction over a claim that, although pled as

negligence, was in fact one for battery and wrongful death).

       Here, Plaintiff claims that at every visit, Wisner performed a genital exam, despite

the fact that Plaintiff never presented with symptoms that would require such an exam. See

SMUF ¶¶ 19, 26; see also Pretrial Order, Dkt. No. 49, p. 19, ¶ 3(a) (Pl.’s Factual

Contentions) (“During each one of these visits, PA Wisner inexplicably conducted a genital

examination even though Plaintiff’s medical history did not merit such an exam.”).

Plaintiff claims that Wisner did things of a sexual nature that made him so uncomfortable

that he sometimes skipped appointments. SMUF ¶¶ 20, 29. Wisner himself has admitted

that these “exams” were not medically indicated, and that he performed them to satisfy his

own curiosity and for his own pleasure. SMUF ¶¶ 10-12. Knowing that it was wrong,

Wisner took affirmative steps to hide his actions. SMUF ¶¶ 9, 14-15. This behavior,

undoubtedly, was intentional, notwithstanding Plaintiff’s attempts to couch it as

negligence. See, e.g., Naisbitt v. United States, 611 F.2d 1350, 1355-56 (10th Cir. 1980)

(holding that a mere allegation of negligence does not turn an intentional tort into negligent

conduct); Wine v. United States, 705 F.2d 366, 367 (10th Cir. 1983) (same). Thus, even




                                             21
assuming for the sake of argument, that Wisner was acting within the scope of his

employment, Plaintiff’s claims based on his conduct are barred by § 2680(h).

         This is true not only for claims based upon Wisner’s battery (to include Plaintiff’s

outrage claim), but also for claims of negligent supervision. “Section 2680(h) does not

merely bar claims for assault or battery; in sweeping language it excludes any claim arising

out of assault or battery.” Franklin v. United States, 992 F.2d 1492, 1498 (10th Cir. 1993)

(emphasis in original); see also Olsen v. U.S. ex rel. Dep’t of the Army, 144 F. App’x 727

(10th Cir. 2005) (holding that even if an employee was acting within the scope of his

employment at the time of the assault, the FTCA’s intentional tort exception bars plaintiff

from imposing liability on the United States based on a respondeat superior theory of

liability). “Causes of action distinct from those excepted under § 2680(h) are nevertheless

deemed to be barred when the underlying government conduct ‘essential’ to the plaintiff’s

claim can fairly be read to ‘arise out of’ conduct that would establish an excepted cause of

action.” Leleux v. United States, 178 F.3d 750, 756 (5th Cir. 1999); accord Zelaya v.

United States, 781 F.3d 1315, 1333 (11th Cir. 2015). See also Stepp v. United States, 207

F.2d 909, 911 (4th Cir. 1953); Ferran v. United States, 144 F. Supp. 652, 655 (D.P.R.

1956).

         For the reasons discussed above, there can be no argument that Wisner’s behavior

was not intentional. Plaintiff’s allegations of negligent supervision stem directly from

Wisner’s intentional conduct. Plaintiff has not and cannot present any evidence to the

contrary. Because § 2680(h) excepts not only the battery, but also any claims arising from

the battery, the United States’ motion for summary judgment on all of Plaintiff’s claims

must be granted.



                                             22
       Plaintiff cannot derive any solace from Sheridan v. United States, 487 U.S. 392

(1988). There, the Supreme Court clarified that § 2680(h) does not bar negligence claims

related to an assault or battery committed by a government employee if the government

has breached an affirmative duty that is “entirely independent of [the tortfeasor’s]

employment status,” such that “the employment status of the assailant has nothing to do

with the basis for imposing liability on the government.” Id. at 401-02. In other words,

negligence claims related to a government employee’s assault and battery are barred by

§ 2680(h) unless the claimed “negligence arose out of an independent, antecedent duty

unrelated to the employment relationship between the tortfeasor and the United States.”

Olsen, 144 Fed. App’x at 733 (internal quotations and citations omitted); see also Franklin,

992 F.2d at 1498. Here, Plaintiff’s supervision claim against the United States is barred

by § 2680(h) because it stems from batteries committed by Wisner, and hinges on Wisner’s

federal employment status. Claims of negligent training – as well as negligent supervision,

hiring, and retention – are, by their very nature, dependent on the existence of an

employment relationship; the government’s liability arises, if at all, only because the

assailant happens to be a federal employee. See Sheridan, 487 U.S. at 406-07.

       Finally, Plaintiff cannot save his claims by invoking the VA Immunity Statute (see

38 U.S.C. § 7316). Under certain circumstances, the Statute applies the remedies available

against the United States under the FTCA to damages arising from the provision of medical

services by health care employees of the VA. See Franklin, 992 F.2d at 1502; Ingram v.

Faruque, 728 F.3d 1239, 1246 (10th Cir. 2013) (citing 38 U.S.C. § 7316(a)(1)). Section

7316(f) states:

                      The exception provided in section 2680(h) of
                      title 28 shall not apply to any claim arising

                                            23
                       out of a negligent or wrongful act or omission
                       of any person described in subsection (a) in
                       furnishing medical care or treatment . . .
                       while in the exercises of such person’s duties
                       for the administration.

38 U.S.C. § 7316(f). In other words, the intentional tort exception set forth in § 2680(h)

does not apply to claims of medical battery. See Franklin, 992 F.2d at 1502.

       As the Tenth Circuit noted in Franklin, prior to the enactment of the statute, “[i]n

some instances, State law characterize[d] an act of medical malpractice as an intentional

tort, leaving VA medical personnel potentially liable for an action for which the law intends

the Government to assume liability.” Id. at 1500. By enacting the so-called Immunity

Statute, Congress intended to extend immunity to VA medical professionals for conduct,

performed incident to medical care and within scope of their employment, even if, in some

cases, that conduct might be considered a battery. Franklin and its progeny have made

clear that the intent of the statute was to expand coverage to medical personnel, not to cut

back on the scope of the exceptions articulated in § 2680(h). See, e.g., id. at 1502.

       As discussed in Section I(a), supra, Wisner was clearly not acting within the scope

of his employment when he assaulted, battered, exploited, and solicited Plaintiff. Even

setting that argument aside, Wisner’s inappropriate and medically unnecessary touching of

Plaintiff was not related or incidental to medical treatment Plaintiff was receiving. In point

of fact, Wisner admitted that these “exams” were done to satisfy his own curiosity and his

own pleasure. This is clearly not the type of conduct Congress intended to immunize. As

such, these actions fall within the purview of § 2680(h), and the court lacks subject matter

jurisdiction over the same.




                                             24
   II.      PLAINTIFF’S “NEGLIGENT SUPERVISION” CLAIM FAILS BECAUSE IT WAS
            NOT PROPERLY PRESENTED IN HIS ADMINISTRATIVE CLAIM AND BECAUSE
            IT IS BARRED BY THE DISCRETIONARY FUNCTION EXCEPTION

            a. PLAINTIFF’S “NEGLIGENT SUPERVISION” CLAIM WAS NOT PROPERLY
               PRESENTED

         Plaintiff has failed to exhaust a claim for negligent supervision. The United

States retains its sovereign immunity for claims that have not been properly presented to

an agency. See 28 U.S.C. § 2675(a). “A claim is properly presented to an agency only if

the language of the claim ‘serves due notice that the agency should investigate the

possibility of particular (potentially tortious) conduct.’” Barnes v. United States, 707 F.

App’x 512, 516 (10th Cir. 2017) (quoting Staggs v. U.S. ex rel. Dep’t of Health & Human

Servs., 425 F.3d 881, 884 (10th Cir. 2005)); see also Bradley v. U.S. ex rel. Veterans

Admin., 951 F.2d 268, 270 (10th Cir. 1991) (the FTCA “requires that claims for damages

against the government be presented to the appropriate federal agency by filing . . . a

written statement sufficiently describing the injury to enable the agency to begin its own

investigation.”) (internal quotation marks omitted).

         A plaintiff has not exhausted a claim for negligent supervision when the

administrative claim fails to mention inadequate supervision. See Kikumura v. Osagie,

461 F.3d 1269, 1301-02 (10th Cir. 2006) (overruled on other grounds) (holding that

plaintiff failed to exhaust claims for negligent supervision and negligent training because

plaintiff’s administrative claim “fail[ed] to mention the possibility that his injuries were

caused by the inadequate training and supervision of ADX staff.”); Barnes, 707 F. App’x

at 516 (10th Cir. 2017) (affirming dismissal of plaintiff’s negligent supervision and

training claims for failure to exhaust because plaintiff’s “administrative claim lacks even

a cursory mention of ATF training or supervision” and “[t]he claim provides no notice of

                                             25
any wrongdoing by any federal officer other than McFadden.”); Wilson v. United States,

No. CIV-17-528-R, 2018 WL 794711 (W.D. Okla. Feb. 8, 2018); see also Lopez v.

United States, 823 F.3d 970, 975-77 (10th Cir. 2016) (administrative claim, which

alleged two doctors provided substandard medical care during a surgical procedure, did

not provide sufficient notice of plaintiff’s negligent credentialing and privileging claim);

Mark v. United States, 224 F. Supp. 3d 1207, 1212 (D.N.M. 2016) (“When an executive

branch is presented with an administrative claim that—fairly read—centers entirely

around the specific medical care rendered by specific personnel to a specific patient,

Lopez forecloses the argument that such a claim implicitly encompasses ancillary claims

having to do with how and why their employer hired, credentialed, trained, supervised, or

staffed its personnel.”).

        Because Plaintiff’s administrative claim makes no mention of the supervision of

Wisner, SMUF ¶¶ 21-22, his claim for negligent supervision is not properly exhausted

and must be dismissed for lack of subject-matter jurisdiction. Plaintiff’s administrative

claim provides no notice of any possibility that Plaintiff’s alleged injury was caused by

anyone other than Wisner.

            b. PLAINTIFF’S “NEGLIGENT SUPERVISION” CLAIM IS BARRED BY THE
               DISCRETIONARY FUNCTION EXCEPTION

        The United States’ limited waiver of sovereign immunity found in the FTCA does

not extend to claims “based upon the exercise or performance or the failure to exercise or

perform a discretionary function or duty on the part of a federal agency or an employee of

the government, whether or not the discretion is abused.” 28 U.S.C. § 2680(a); see also

Domme v. United States, 61 F.3d 787, 788 (10th Cir. 1995) (“If the discretionary function

exception applies to the challenged conduct, the United States retains its sovereign

                                             26
immunity and the district court lacks subject matter jurisdiction to hear the suit.”). The

discretionary function exception is strictly construed in the United States’ favor, see U.S.

Dep’t of Energy v. Ohio, 503 U.S. 607, 615 (1992), and the plaintiff bears the burden of

proving the discretionary function exception does not apply. See Hardscrabble Ranch,

LLC v. United States, 840 F.3d 1216, 1220 (10th Cir. 2016). Here, discovery has

confirmed that Plaintiff’s alleged harm was caused by conduct protected by the

discretionary function exception.

       The Supreme Court set forth a two-part test for determining whether the

discretionary function exception applies. See Berkovitz v. United States, 486 U.S. 531,

536-37 (1988). First, the challenged conduct must be “a matter of choice for the acting

employee.” Id. at 536. To overcome this prong, the plaintiff must identify a “federal

statute, regulation, or policy” that specifically prescribes a course of action, leaving “the

employee [ ] no rightful option but to adhere to the directive.” Id. Second, the

discretionary conduct must be the kind the exception was “designed to shield,” that is, the

conduct must be “based on considerations of public policy.” Id. at 537. The question of

negligence is irrelevant to the Berkovitz analysis. See Aragon v. United States, 146 F.3d

819, 822 (10th Cir. 1998) (“The [discretionary function] exception applies even if the

governmental employees were negligent.”).

       Before applying the Berkovitz framework, the court must carefully define the

harm-causing conduct. See Sydnes v. United States, 523 F.3d 1179, 1183 (10th Cir.

2008); see also Mahon v. United States, 742 F.3d 11, 14 (1st Cir. 2014) (in determining

whether the discretionary function exception applies, “[a] court must first zero in on the

conduct that supposedly caused the harm.”); Rosebush v. United States, 119 F.3d 438,



                                              27
441 (6th Cir. 1997) (“[T]he crucial first step is to determine exactly what conduct is at

issue.”). Careful definition of the harm-causing conduct is critical because a plaintiff

cannot avoid the discretionary function exception where the mandatory directive to which

they point does not prescribe specific conduct that would have prevented the alleged

harm. Sanchez ex rel. D.R.S. v. United States, 671 F.3d 86, 97 (1st Cir. 2012) (“It is not

sufficient for a plaintiff to identify a statute, regulation, or policy that contains mandatory

directives; directives must be directly applicable to the challenged conduct.”).

Furthermore, the discretionary function exception applies when a discretionary decision

intervenes between alleged nondiscretionary conduct and the plaintiff’s alleged injury.

See Johnson v. U.S. Dep’t of Interior, 949 F.2d 332 (10th Cir. 1991); Clark v. United

States, 695 F. App’x 378 (10th Cir. 2017); Gen. Dynamics Corp. v. United States, 139

F.3d 1280, 1285 (9th Cir. 1998) (“[W]e cannot wholly ignore causation concepts when a

robust exercise of discretion intervenes between an alleged government wrongdoer and

the harm suffered by a plaintiff.”).

       Here, the alleged harm-causing conduct was the VA’s disciplinary decisions, or

alleged lack thereof, with respect to Wisner. Specifically, Plaintiff alleges the VA should

have counseled Wisner, 5 and should have removed him from patient care. See SMUF ¶¶

48-49; Dr. Kelley Report (Ex. N) at 7 (“[T]he Veterans Administration deviated from the

standard of care when it failed to prohibit Mr. Wisner from providing patient care by

March of 2012. . . . Had the Veterans Administration met the standard of care . . . Mr.



   5
     Plaintiff’s expert report acknowledges that Wisner’s supervisor did, in fact, counsel
Wisner, but such counseling proved ineffective. See Dr. Kelley Report (Ex. N), at 6.
Therefore, Plaintiff’s own expert recognizes that the true cause of Plaintiff’s harm was
not the VA’s alleged failure to counsel Wisner, but rather, the VA’s failure to remove
Wisner from patient care. SMUF ¶ 49.
                                              28
Wisner would have been appropriately prohibited from treating [John Doe A.L.] when he

presented at the VA medical center.”). The discretionary function exception bars a claim

based upon this alleged conduct.

       The VA’s disciplinary decisions with respect to Wisner satisfy step one of the

Berkovitz framework, as disciplinary decisions are a matter of discretion. Plaintiff cannot

identify a federal statute, regulation, or policy that mandates a specific course of action

regarding the VA’s discipline of its employees. Indeed, the only potentially relevant

policies confirm that the VA retains discretion regarding the discipline of its PAs. See

VHA Dir. 2004-029 (Ex. I) at A-2 (“The Chief of Staff (COS) is responsible for seeing

that such reviews are conducted and for assuring that clinical service chiefs take

appropriate action to correct discovered deficiencies.”) (emphasis added); VHA Dir.

1063 (Ex. A) at A-7 (“The Chief of Staff is responsible for ensuring that reviews are

conducted and action is taken to correct any discovered deficiencies.”) (emphasis added).

The policies do not prescribe a specific manner in which to respond to discovered

deficiencies. Instead, the supervisor uses their discretion to decide the appropriate

remedial action.

       Step two of the Berkovitz framework is also satisfied, as personnel decisions,

including the discipline of employees, are precisely the kind of policy judgments the

discretionary function exception was intended to encompass. See Sydnes, 523 F.3d at

1186. Accordingly, Plaintiff’s claim is barred by the discretionary function exception,

and must be dismissed for lack of subject-matter jurisdiction.

       To be sure, Plaintiff’s purported negligent supervision claim facially survived the

United States’ Motion to Dismiss by relying on requirements in VHA Directives 2004-



                                             29
029 and 1063 regarding the manner in which to review a PA’s performance (i.e., a

quarterly retrospective review of five randomly selected patient encounter notes). But

while Plaintiff’s reliance on mandatory language in VA Directives allowed him to

survive a facial challenge early in this litigation, those Directives get him no further.

Common sense dictates, and two years of discovery confirms, that the failure to conduct a

retrospective review of five randomly selected patient encounter notes in one quarter was

not the conduct that caused Plaintiff’s alleged harm. 6 And indeed, how could it be?

Even assuming, preposterously, that Wisner’s supervisor determined, through a

retrospective review of five patient encounter notes randomly selected from the 750-1000

patients he treated, that Wisner was performing inappropriate genital examinations, 7 that

determination alone would not prevent Plaintiff’s alleged harm. Instead, to prevent

Plaintiff’s alleged harm, some form of corrective action would need to be taken in

response. And as detailed above, the decision regarding the type of corrective action to

take 8 is protected by the discretionary function exception.




   6
     It is unsurprising that Plaintiff’s expert does not attempt to make this connection.
Wisner served as a primary care provider for 750 to 1000 patients at the VA. SMUF ¶ 3.
He admitted that he falsified records. SMUF ¶¶ 14-15. That five randomly selected
patient encounter notes (which, of course, is not the same as an entire medical record,
SMUF ¶ 37) would reveal Wisner was performing inappropriate genital examinations is
wholly unsupported and contrary to common sense.
   7
     Because this inference “requires ‘a degree of speculation and conjecture that renders
[the factfinder’s] findings a guess or mere possibility,’” Pioneer Centres Holding Co.,
858 F.3d at 1334 (quoting Bowen, 527 F.3d at 1076), it is not drawn in Plaintiff’s favor.
   8
     To the extent Plaintiff argues the VA did not have discretion not to take corrective
action, Plaintiff fundamentally misunderstands the discretionary function exception. The
exception protects not only the performance of discretionary decisions, but also “the
failure to exercise or perform a discretionary function or duty.” 28 U.S.C. § 2680(a)
(emphasis added).
                                              30
          The same can be said for the language in Directive 1063 providing that the

supervisor and the PA “will be in contact at least weekly to discuss any difficult or

unusual clinical management issues.” See VHA Dir. 1063 (Ex. A) at A-5. Initially, the

discussion contemplated in this section is conditioned upon the existence of a “difficult or

unusual clinical management issue[].” Absent such issues, weekly discussion is

unnecessary. See id. (The PA “requires infrequent consultation with the collaborating

physician.”). That Plaintiff’s expert report does not even contemplate these discussions,

let alone critique their alleged absence, is telling. Nonetheless, even assuming such

discussions were necessary, and assuming, again preposterously, that Wisner’s supervisor

determined—through a conversation with Wisner himself—that Wisner was performing

inappropriate genital examinations, 9 that determination alone would not prevent

Plaintiff’s alleged injuries. Instead, a subsequent discretionary act—namely, some form

of corrective action—would need to occur to prevent Plaintiff’s alleged harm.

          Similarly, the biennial “structured review” prescribed in VHA Directive 2004-029

was not conduct that could have prevented Plaintiff’s alleged harm. Again, Plaintiff’s

expert does not opine that Plaintiff’s alleged injuries were caused by a failure to conduct

the biennial “structured review” prescribed in the policy. Plaintiff cannot establish that

that this “structured review” would have prevented his injuries. 10 At best, the “structured

review” might have revealed deficiencies in Wisner’s performance. (Plaintiff, however,

does not establish what the prescribed review would have discovered, or how.) But even

assuming deficiencies were discovered, that discovery would not have prevented



   9
       See n.7, supra.
   10
        See n.7, supra.
                                             31
Plaintiff’s alleged harm. Instead, intervening discretionary conduct—namely, the

corrective action taken in response to discovered deficiencies—necessarily separates the

“structured review” prescribed by VHA Directive 2004-029 and Plaintiff’s alleged

harm. 11

        Moreover, Plaintiff’s attempt to use language in VHA Directives 1063 and 2004-

029 to circumvent the discretionary function exception mirrors the tactic specifically

rejected in Clark, 695 F. App’x 378. The plaintiffs in Clark sustained serious injuries

while sledding in a snow play area operated by the National Forest Service. They sought

to recover for their injuries under the FTCA by alleging, inter alia, that the Forest Service

was negligent in creating and maintaining the unsafe conditions in the snow play area.

Plaintiffs attempted to circumvent the discretionary function exception by pointing to the

Forest Service Manual, which required the Forest Service to annually inspect its

recreational sites and maintain a public record of the inspections. However, the Court

determined that this directive did not allow plaintiffs to avoid the discretionary function

exception because plaintiffs failed to establish that the Forest Service’s failure to conduct



   11
      Plaintiff’s expert’s vague reference to alleged systematic failures regarding
centralized dissemination of information is simply a red-herring. Such a claim is barred
by the misrepresentation exception to the FTCA. See 28 U.S.C. § 2680(h); Block v. Neal,
460 U.S. 289, 297 (1983) (“[T]he essence of an action for misrepresentation, whether
negligent or intentional, is the communication of misinformation on which the recipient
relies.”); Muniz-Rivera v. United States, 326 F.3d 8, 13 (1st Cir. 2003) (The FTCA’s
misrepresentation exception “extends to a wide range of communicative activity
(including failures of communication).”). Moreover, such a claim is further barred by the
discretionary function exception. As explained herein, infra, even if Plaintiff could
identify a federal policy dictating specific steps that must be taken to disseminate
information (to include police reports) regarding a PA, such communication cannot be
isolated from the ultimate discretionary decision regarding the action to take in response
to information. This was precisely the holding in Johnson, 949 F.2d at 339 (“The
gathering of information from an individual reporting a potential problem and the
communication between rangers is inextricably tied to the rescue decision.”).
                                             32
an annual inspection of the snow play area caused their injuries. Instead, the Court

determined that plaintiffs’ injuries were allegedly caused by the Forest Service’s failure

to remediate the dangerous conditions, and there was no mandatory policy or regulation

prescribing specific remediation efforts the Forest Service had to undertake. See id. at

386 (“Even if the inspections might have revealed dangerous conditions, as the district

court explained the Plaintiffs have identified only a discretionary duty or function to

determine specifically how to remediate those specific conditions and thereby potentially

avert their injuries.”) (emphasis in original). 12

        Here, the reviews prescribed by VHA Directives 1063 and 2004-029 are similar

to the inspections prescribed by the Forest Service Manual. In both instances, the

prescribed conduct “might have revealed dangerous conditions.” Id. (emphasis added).

But here, as in Clark, the manner in which to remediate any dangerous conditions that the

prescribed conduct might reveal is protected discretionary conduct. And here, as in

Clark, it was the latter, discretionary decision that could have prevented Plaintiff’s

alleged injuries.




   12
      The Tenth Circuit’s decision in Clark is in line with decisions from other Circuits
that have rejected plaintiffs’ attempts to evade the discretionary function exception where
a robust exercise of discretion intervenes between plaintiff’s alleged injuries and the
alleged wrongdoing. See, e.g., Gen. Dynamics Corp., 139 F.3d 1280 (rejecting plaintiff’s
attempt to circumvent the discretionary function exception by challenging an allegedly
negligently prepared report that led to discretionary prosecutorial decision, where the true
source of plaintiff’s injuries was the prosecution); Fisher Bros. Sales, Inc. v. United
States, 46 F.3d 279 (3d Cir. 1995) (en banc) (rejecting plaintiff’s attempt to circumvent
the discretionary function exception by challenging an allegedly negligently prepared
FDA laboratory report that led to the FDA Commissioner’s discretionary decision to pull
certain fruit from stores); Mahon, 742 F.3d 11 (failure to demand risk-management
assessment of government property could not support suit under the FTCA; even if risk-
management assessment were conducted, the government still retained discretion to
reject the assessment’s recommendations).
                                               33
        Furthermore, Plaintiff’s efforts to isolate the conduct prescribed in VHA

Directives 1063 and 2004-029 in order to avoid the discretionary function exception is a

strategy specifically rejected by the Tenth Circuit in Johnson, 949 F.2d 332. 13 In

Johnson, plaintiffs challenged, inter alia, park rangers’ alleged delayed and negligent

response to a missing climber. The court properly determined that the discretionary

function exception shielded park rangers’ decisions regarding whether, when, and how to

conduct a search-and-rescue mission. Nonetheless, plaintiffs attempted to circumvent the

discretionary function exception by separating “the rangers’ information gathering

activity from the ultimate rescue decision.” Id. at 339. But the court saw through this

tactic, noting that an attempt to separate the two is “to elevate form over substance.” Id.

“The gathering of information from an individual reporting a potential problem and the

communication between rangers is inextricably tied to the rescue decision.” Id. Because

the court determined there was no meaningful way to consider the nature of the

information gathering acts apart from the total rescue decision, which was protected by

the discretionary function exception, the court held that the alleged nondiscretionary

conduct could not support an independent claim under the FTCA. 14



   13
     This Court has properly applied the Johnson analysis to similar arguments regarding
the negligent retention claims. See Mem. & Order, John Doe D.E. v. United States, No.
16-cv-2162 (ECF No. 67) at 15. The analysis applies equally to Plaintiff’s purported
negligent supervision claim.
   14
      Other Circuits have rejected attempts to circumvent the discretionary function
exception by pointing to alleged nondiscretionary conduct where such conduct is
“inextricably tied” to a protected discretionary decision. See, e.g., Gray v. Bell, 712 F.2d
490, 513-16 (D.C. Cir. 1983) (concluding alleged improper investigatory conduct was
“too intertwined with [the] purely discretionary decision[]” to prosecute and thus could
not independently support suit under the FTCA due to the discretionary function
exception); Sloan v. U.S. Dep’t of Hous. & Urban Dev., 236 F.3d 756, 761-62 (D.C. Cir.
2001) (concluding that “the challenged investigation is inextricably tied to the
                                             34
       Here, as in Johnson, the requirements in VHA Directives 1063 and 2004-029

regarding the manner in which to review a PA’s performance are inextricably tied to the

discretionary decision regarding the appropriate action to correct discovered deficiencies.

So, as in Johnson, the nondiscretionary conduct involving the “gathering of information”

that could reveal the deficiencies cannot be separated from the ultimate discretionary

decision regarding the remediation of the discovered deficiencies, and thus cannot

support an independent claim under the FTCA.

       Finally, that Plaintiff has characterized his claim as one for “negligent

supervision,” which is a separate claim under Kansas state law, is of no moment. See

Fothergill v. United States, 566 F.3d 248, 252 (1st Cir. 2009) (“[T]he applicability of the

discretionary function exception turns on the nature and quality of the harm-producing

conduct, not on the plaintiffs’ characterization of that conduct.”); Gen. Dynamics Corp.,

139 F.3d at 1283 (a plaintiff cannot circumvent the discretionary function exception

through “mislabeling and misdescription of the truly discretionary source of the injury.”);

see also id. (“Courts are not required to, and should not, simply look at the surface of a

complaint for the purpose of ascertaining the true basis of an attack upon something the

government has done.”).




discretionary, quasi-prosecutorial decision to suspend plaintiffs from governmental
contracting” and thus cannot support an independent claim under the FTCA); Molchatsky
v. United States, 713 F.3d 159, 162 (2d Cir. 2013) (“Plaintiffs’ harm ultimately stems
from the SEC’s failure to investigate Madoff and uncover his Ponzi scheme. As a result,
the conduct Plaintiffs seek to challenge is too intertwined with purely discretionary
decisions made by SEC personnel.” (internal quotation marks omitted)). See also
Hardscrabble Ranch, L.L.C. v. United States, 840 F.3d 1216, 1222 (10th Cir. 2016)
(“‘The existence of some mandatory language does not eliminate discretion when the
broader goals sought to be achieved necessarily involve an element of discretion.’”)
(quoting Miller v. United States, 163 F.3d 591, 595 (9th Cir. 1998)).
                                             35
       Discovery, including Plaintiff’s own expert report, confirms that the alleged

harm-causing conduct in this case was the VA’s decisions regarding the discipline and

retention of Wisner. These decisions are covered by the discretionary function exception.

Like the Tenth Circuit in Clark and Johnson, this Court must reject Plaintiff’s attempts to

avoid the discretionary function exception by identifying and isolating purported

nondiscretionary conduct that is not the true cause of his alleged harm. Plaintiff’s claim

against the United States, artfully labeled as one for negligent supervision, must be

dismissed for lack of subject-matter jurisdiction.




                                             36
                                      CONCLUSION

        For the reasons stated in this memorandum, the United States respectfully submits

that this Court should grant the United States’ motion for summary judgment and dismiss

Plaintiff’s action against the United States in its entirety as lacking subject-matter

jurisdiction.

Dated: June 3, 2019

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General, Civil Division

                                               JAMES G. TOUHEY, Jr.
                                               Director, Torts Branch

                                               ROGER D. EINERSON
                                               Deputy Director, Torts Branch

                                               s/ Sarah E. Haston
                                               _______________________________
                                               SARAH E. HASTON
                                               Counsel for Defendant United States
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Torts Branch
                                               P.O. Box 888
                                               Washington, D.C. 20044-0888
                                               Tel. / Fax: (202) 616-4233 / 5200
                                               Sarah.E.Haston@usdoj.gov




                                              37
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, the foregoing was electronically filed with the

clerk of the court by using CM/ECF system which will send a notice of electronic filing to

the following:

                 J’Nan C. Kimak
                 jck@hfmlegal.com

                 Daniel A. Thomas
                 dat@hfmlegal.com

                 Nichelle L. Oxley
                 nlo@hfmlegal.com

                 Attorneys for Plaintiff



       I further certify that a copy of the foregoing was sent via First Class Mail to the

following non-ECF participants:

                 Mark Wisner
                 KDOC # 0117741
                 P.O. Box 546
                 Norton, Kansas 67654-0546


                                              s/ Sarah E. Haston
                                              ______________________
                                              SARAH E. HASTON
                                              Counsel for Defendant United States




                                             38
